                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


Gary Perry

       Petitioner,

v.                                             Criminal Case No. 95-CR-80041

United States of America,                      Civil Case Nos. 18-13357

       Respondent.                             Honorable Sean F. Cox

_________________________________/

       ORDER TRANSFERRING SECOND OR SUCCESSIVE § 2255 PETITION
               TO THE SIXTH CIRCUIT COURT OF APPEALS

       On October 26, 2018, Defendant Gary Perry filed a Motion to Vacate Sentence, pursuant

to 28 U.S.C. § 2255. (ECF No. 183).

       A defendant seeking to file a second or successive motion under 28 U.S.C. § 2255 must

first ask the appropriate court of appeals for an order authorizing the district court to consider the

petition. See 28 U.S.C. § 2244(b)(3)(A); 28 U.S.C. § 2255(h). When a defendant files a second

or successive motion in the district court without authorization from the court of appeals, the

district court must transfer the motion to the court of appeals pursuant to 28 U.S.C. § 1631. In re

Sims, 111 F.3d 45, 47 (6th Cir. 1997).

       The Court concludes that Perry’s October 26, 2018 § 2255 Motion constitutes a “second

or successive petition” within the meaning of 28 U.S.C. § 2244(b)(3). Petitioner has not,

however, obtained authorization from the Sixth Circuit to file a second or successive petition in

this Court. Thus, this Court lacks jurisdiction over this successive § 2255 motion and the matter

must be transferred to the Sixth Circuit.
       Accordingly, IT IS ORDERED that the Clerk of the Court shall TRANSFER this case to

the United States Court of Appeals for the Sixth Circuit.

       IT IS SO ORDERED.


Dated: February 6, 2019                              s/Sean F. Cox
                                                     Sean F. Cox
                                                     U. S. District Judge


I hereby certify that on February 6, 2019, the foregoing document was served on counsel of
record via electronic means and upon Gary Perry via First Class mail at the address below:

Gary Perry
19574039
Federal Correctional Institution - Milan
P.O. Box 1000
Milan, MI 48160-1090


                                                     s/J. McCoy
                                                     Case Manager
